AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT COURT

Southern District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. )
NATHAN LEE JARVIS Case Number: 3:18cr97
) USM Number: 44583-061
)
) Cheryll A. Bennett
) Defendant’s Attorney -

THE DEFENDANT:

1 pleaded guilty to count(s) 3

L] pleaded nolo contendere to count(s)

which was accepted by the court.

ZC was found guilty on count(s)

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 922(g)(1) Felon in Possession of a Firearm 12/14/2017 3
and § 924(a)(2)

The defendant is sentenced as provided in pages 2 through é of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

C) The defendant has been found not guilty on count(s)

M1] Count(s) 1 and 2 C is M1 are dismissed on the motion of the United States.

 

.,._ It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

5/22/2019
Date of Imposition of Judgment

tJ ae

Signature of Judge

Walter H. Rice, United States District Judge

 

Name and Title of Judge

5/31/2019

Date
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 4— Probation

Judgment—Page 2 of /
DEFENDANT: NATHAN LEE JARVIS

CASE NUMBER: 3:18cr97

PROBATION

You are hereby sentenced to probation for a term of :
5 years, noting that defendant has some 287 days pre-sentence jail time served.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
( The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future

substance abuse. (check if applicable)
4. Z You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
O

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)

as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location

where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
C) You must participate in an approved program for domestic violence. (check if applicable)
CJ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

Whe

mw

Seen DS

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 4A — Probation

|

Judgment—Page 3 of

DEFENDANT: NATHAN LEE JARVIS
CASE NUMBER: 3:18cr97

STANDARD CONDITIONS OF PROBATION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.
2.

we

9.

10.
11.
12.

13,

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 4C — Probation

Judgment—Page 4 of 7

 

DEFENDANT: NATHAN LEE JARVIS
CASE NUMBER: 3:18cr97

ADDITIONAL STANDARD CONDITIONS OF PROBATION

1. The defendant must make himself available for substance abuse testing at least once during the first 15 days of
supervision and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by the probation officer.
The defendant shall make a co-payment for treatment services not to exceed $25.00 per month, which is determined by
the defendant's ability to pay.

2. The defendant shall seek and maintain employment throughout the pericd of supervision and/or participate in a
verifiable, certified vocational services program as directed by the probation officer.

3. The defendant shall perform 100 hours of community service with an agency approved in advance by the probation
officer within the first two (2) years of supervision. The Court will substitute each hour spent in a verified, certified course of
Job Training for one hour of Community Service on a 1:1 ratio. This condition may be deferred for a period of time upon
recommendation of the Probation Officer, as Mr. Jarvis’ continued sobriety and employment are most important.

4. The defendant is to receive a mental health assessment and counseling, if deemed necessary. The defendant shall
make a co-payment for treatment services not to exceed $25 per month, which is determined by the defendant's ability to

pay.
5. As to substance abuse treatment and mental health treatment, rather than those be provided by two separate
organizations, if defendant is connected with Nova House or any other dual diagnosis treatment facility and defendant can
receive both at one facility rather than seeking that treatment in different facilities, the Court recommends this option.

6. The defendant is to be enrolled in a course of moral reconation/thinking for a change/cognitive behavioral
therapy/critical thinking skills.

7. The defendant is to be screened for Reentry Court, at the discretion of the Probation Officer.

8. The defendant is to establish contact with the Montgomery County Office of Ex-Offender Reentry for possible
enrollment in the Reentry Career Alliance Academy, after first being given the opportunity to secure employment on his
own.

9. The defendant is to follow each and every condition of the agreed upon Supervision Plan attached to this Judgment.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties
Judgment—Page 5 of 7

DEFENDANT: NATHAN LEE JARVIS
CASE NUMBER: 3:18cr97

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
(] The determination of restitution is deferred until __. An Amended Judgment in a Criminal Case (40 245C) will be entered

after such determination.

[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each i shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

L] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(1 the interest requirement is waived for the (J fine (C7 restitution.

() the interest requirement for the C1] fine © restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 — Schedule of Payments
Judgment— Page __ 6 of 7

DEFENDANT: NATHAN LEE JARVIS
CASE NUMBER: 3:18cr97

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ 100.00 due immediately, balance due
C1 not later than , or
WM inaccordancewith O C, QJ D, E,or ( F below; or
B (1 Payment to begin immediately (may be combined with (IC, OD,or OF below); or
C (1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D OO) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(¢.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E Payment during the term of supervised release will commence within 60 days (¢.g., 30 or 60 days) after date of this
Judgment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F [1 Special instructions regarding the payment of criminal monetary penalties:

If the defendant, while incarcerated,is working in a non-UNICOR or grade 5 UNICOR job, the defendant shall pay
$25.00 per quarter toward defendant's monetary obligation. If working in a grade 1-4 UNICOR job, defendant shall
pay 50% of defendant's monthly pay toward defendant's monetary obligation. Any change in this schedule shall be
made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

DO = Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate.

() The defendant shall pay the cost of prosecution.
(The defendant shall pay the following court cost(s):

(CJ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6B — Schedule of Payments

Judgment—Page i of ~
DEFENDANT: NATHAN LEE JARVIS
CASE NUMBER: 3:18cr97

ADDITIONAL FORFEITED PROPERTY

9mm Springfield XD-9 semi-automatic pistol with 13 rounds of 9mm ammunition
1)

2)

3)

4)

5)

6)

7)

8)

SUPERVISION PLAN FOR NATHAN LEE JARVIS
CASE NUMBER 3:18CR097

The defendant shall reside at Mahajan Therapeutics’ Sober Home located at 127
Church Street, Dayton, Ohio 45410. The defendant shall comply with all of the
rules and regulations of the sober home. The defendant shall not move from this
sober home without the advance permission from the probation officer.

The defendant shall participate in a mental health assessment and treatment, as
directed by the probation officer. The defendant shall make a co-payment for
treatment services, not to exceed $25.00 per month, based on his ability to pay, as
determined by the probation officer.

The defendant shall participate in a substance abuse treatment program, inpatient
or outpatient, to include testing, as directed by the probation officer. The defendant
shall make a co-payment for treatment services, not to exceed $25.00 per month,
based on his ability to pay, as determined by the probation officer.

The defendant shall participate in and successfully complete the Montgomery
County Ex-Offender Reentry Center’s Career Alliance Program and/or any other
appropriate vocational programming, as directed by the probation officer.

The defendant shall work with Jonathan Updyke, from CareSource, and shall
actively seek full-time employment and provide verification of job seeking efforts
to the United States Probation Office as directed by the probation officer.

The defendant shall submit to frequent drug testing as directed by the probation
officer.

The defendant shall participate in mentoring, peer to peer support groups, and
Restored Citizen events as directed by the probation officer.

The defendant shall work towards obtaining a valid driver's license as directed by
the probation officer. Mahajan Therapeutics’ Sober Home and/or the probation
officer will assist the defendant with securing bus passes to meet his transportation
needs.
Re: Jarvis, Nathan Lee 2

9) The defendant shall work towards satisfying any current child support arrearages

and payment obligations due his ptinor child, or seek appropriate modification of
same, as directed by the probatign officer.

 
  

Ny /
Nathan Lee Jarvis Dat
Defendant

Cheryll A. Bennett Date
Attorney for Defendant

3-22-1
Laura A. Sebulsky Date
U.S. Probation Officer
